Citation Nr: 0914272	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  09-07 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1947 until 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision from 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in St. Petersburg, Florida.

The Veteran submitted additional evidence, in the form of a 
March 2009 letter, without a waiver of his right to have 
evidence considered as an initial matter by the RO.  See 38 
C.F.R. §19.9.  However, since the additional evidence 
consisted of statements that are essentially duplicative of 
evidence previously considered by the RO, it need not be 
considered by the RO prior to this appellate review.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's bilateral hearing loss is related to his active 
service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
pertinent federal records pertinent to his claim.  Finally, 
he was informed that it was his responsibility to support his 
claim with appropriate evidence, though VA would help him 
obtain records from any non-federal sources.
 
With respect to the Dingess requirements, the August 2007 
letter the RO provided the Veteran also included notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
Veteran has submitted private medical records and statements.  
In addition, he was afforded a VA medical examination in 
October 2007, which provided a specific medical opinion 
pertinent to the issue on appeal.  

The Veteran's representative, in a March 2009 statement, 
claimed that the October 2007 VA examination was flawed in 
that the examiner did not specifically note that the Veteran 
showed a change in hearing levels in service; however, the 
record is clear that upon separation from service, the 
Veteran's hearing was normal under VA standards.  There is 
also no duty on the part of VA to provide another medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder, if shown.  The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that the disorder is related to service.  Indeed, the 
Board notes that obtaining a VA examination is unnecessary as 
there is otherwise sufficient medical evidence of record to 
make a decision.  38 U.S.C.A. § 5103A (d). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.

Service connection

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The determination of whether a Veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  

"[W]hen audiometric test results at a Veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may  
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v.  
Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) explained that the threshold for normal hearing is  
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet.  App. 
at 157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

The Veteran has claimed, as indicated in his February 2009 
Appeal To Board Of Veterans' Appeals (VA Form 9), that he was 
exposed to noise in service.  He essentially contends that 
his bilateral hearing loss is due to those experiences.  

Service treatment records found the Veteran to have normal 
hearing upon his January 1947 examination, the month of his 
entry into service.  The service treatment records do not 
indicate that the Veteran made any complaints of or received 
treatment for his ears or his hearing during service, other 
than an April 1966 report of a moth flying into his ear.  No 
moth was found at that time.  An August 1963 record noted 
some hearing loss; however, the findings did not meet the 
standards for a ratable hearing loss "disability" under 38 
C.F.R. § 3.385.  He was also examined prior to his discharge 
in August 1966.  Although the audiometric test results noted 
a worsening of his hearing, compared to the August 1963 
findings, the August 1966 findings still did not meet the 
standards for a ratable hearing loss "disability" under 38 
C.F.R. § 3.385.  

The record is silent for decades following the Veteran's 
discharge from service regarding any complaints of or 
treatment for hearing loss.  VA outpatient treatment records, 
as indicated in a November 2007 VA audiology consult, 
generally indicate that the Veteran has received treatment 
for his hearing loss in recent years.  

A VA examination was provided in October 2007 and included a 
review of the claims file.  The Veteran reported that he was 
exposed to noise in service, as an aircraft mechanic and 
flight engineer to aircraft engines.  He denied civilian 
occupational or recreational noise.  

The threshold results, in decibels, were as follows: 







HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
30
45
55
65
65
58
LEFT
30
45
75
75
85
70

The examiner found the Veteran's right ear to have thresholds 
indicating mild sloping to profound sensorineural hearing 
loss.   Tympanometry revealed normal middle ear function and 
acoustic reflexes were consistent with puretone findings.  
The speech recognition score was 80% for the right ear, under 
the Maryland CNC examination.  The left ear showed mild 
sloping to profound sensorineural hearing loss.  Tympanometry 
indicated normal middle ear function and acoustic reflexes 
were consistent with puretone findings.  He also achieved a 
score of 68 percent for his word recognition, under the 
Maryland CNC examination.

The examiner noted that the Veteran's service treatment 
records were silent for hearing loss.  Based on the negative 
findings of hearing loss during service, the examiner found 
that the Veteran's current hearing loss was not related to 
acoustic trauma incurred during military service.  The 
examiner further explained that noise-induced hearing loss 
occurs at the time of the noise exposure, not after the noise 
exposure has ceased.  

Although the Veteran clearly has hearing loss, no medical 
opinions are of record to support his claim his bilateral 
hearing loss was caused by any in-service activities.  In 
fact, the October 2007 VA examiner found him to not have 
hearing loss during service, and that although he did 
currently have bilateral hearing loss, it was not due to his 
service.  

The Veteran also failed to support his claim by not providing 
medical evidence demonstrating a nexus between his current 
disability and service, although he was advised of the 
necessity of such evidence.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA.  38 U.S.C.A. § 5107(a).  

The March 2009 statement from the Veteran's representative 
provided information regarding a study of the auditory 
system.  Medical treatise information may be regarded as 
competent evidence where "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion." Wallin v. West, 11 
Vet. App. 509, 513 (1998).  However, the Court has held that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).

The only other evidence provided as to the Veteran's claim is 
his statements that he had decreased hearing acuity due to 
service.  Although the Veteran can provide testimony as to 
his own experiences and observations, the factual question of 
if his hearing loss can be attributed to his in-service 
experiences is a medical question, requiring a medical 
expert.  The Board does not dispute his belief that his 
hearing loss is connected to his time in service; however, 
his opinion cannot be used as the competent medical evidence 
necessary to support his claim.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  The Veteran 
does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth, and it has been unable to identify a 
basis upon which service connection may be granted.  As the 
evidence of record is against the claim, the benefit of the 
doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  The Veteran's claim for service connection 
for bilateral hearing loss is denied.




ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


